Motion Granted and Order filed October 3, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00789-CV
                                   ____________

                      IN RE AMELIA V. KELLY, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               122nd District Court
                            Galveston County, Texas
                        Trial Court Cause No. 11CV0325

                                     ORDER

      On October 1, 2014, relator Amelia V. Kelly filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P.
52. In the petition, relator asks this court to compel the Honorable John Ellisor,
presiding judge of the 122nd District Court, Galveston County, to vacate three
orders pertaining to a motion by the real party in interest to enforce the final
judgment in the underlying litigation by foreclosure of relator’s real property. This
court has requested that real party in interest Matthew D. Wiggins, Jr. file a
response to the petition for writ of mandamus on or before October 20, 2014. See
Tex. R. App. P. 52.4.

      Relator also has filed with this court a motion for temporary relief. See Tex.
R. App. P. 52.8(b), 52.10. On October 1, 2014, relator asked this court to stay
enforcement of one of the challenged orders in which the trial court ordered
foreclosure of the subject property and a corresponding Sheriff’s sale of the
property.

      It appears from the facts stated in the petition and motion that relator’s
request for relief requires further consideration and that relator will be prejudiced
unless immediate temporary relief is granted. We therefore GRANT relator’s
motion and issue the following order:

      We ORDER any enforcement of the trial court’s order of judicial
foreclosure dated June 23, 2014 in trial court cause number 11CV0325, styled
Amelia V. Kelly v. Matthew D. Wiggins, Jr. and D.L. Hammaker, including any
sale of the subject property by the Sheriff of Galveston County, STAYED pending
consideration by this court of the real party in interest’s response to relator’s
petition for writ of mandamus, or until further order of this court.



                                   PER CURIAM

Panel consists of Justices Boyce, Jamison, and Donovan.




                                           2